Citation Nr: 9908922	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-17 712	)	DATE


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability

2.  Entitlement to service connection for chest pain claimed 
as a cardiovascular disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a bilateral ankle 
disability.

5.  Entitlement to service connection for a disability of the 
toes.

6.  Entitlement to service connection for residuals of trauma 
to the left eye.

7.  Entitlement to service connection for a bilateral knee 
disability.

8.  Entitlement to a disability evaluation in excess of 10 
percent for lumbosacral strain.  

9.  Entitlement to a compensable disability evaluation for 
residuals of a fracture of the right fourth finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1996.

This appeal stems from a December 1996 rating decision of the 
RO that denied entitlement to service connection for all the 
claimed disabilities except for lumbosacral strain, for which 
a 10 percent evaluation was assigned, and for residuals of a 
fracture of the right fourth finger, for which a 
noncompensable evaluation was assigned.  The veteran has 
appealed the denials of service connection as well as the 
disability evaluations assigned to those two disabilities.

At the June 1998 hearing before the Board, numerous 
additional service-connection claims were raised including 
tinnitus, testicular problems, and a bilateral foot 
disability--the latter apparently in addition to the other 
lower extremity disabilities already claimed.  These issues 
have not been adjudicated by the RO, are not in appellate 
status, and are not inextricably intertwined with the claims 
currently on appeal.  These claims are therefore referred to 
the RO for appropriate consideration.

At the hearing the veteran asserted that he had neck problems 
from an inservice injury--the same injury that he previously 
indicated had involved his left eye.  He asserted that he 
actually had had problems with his cervical spine rather than 
the eye.  He has not withdrawn the claim regarding the left 
eye, however, and thus the Board finds that appellate 
consideration should proceed with respect to that disability.  
Although, as apparent from the evidence below, the veteran 
apparently confused which eye had been injured in service, he 
has repeated his claim of service connection for residuals of 
an injury to the left eye, not the right--i.e. in his March 
1997 notice of disagreement and at the hearing.  The December 
1996 rating decision only adjudicated such a claim with 
respect to the left eye.  Therefore, the Board finds that it 
only has jurisdiction to consider the claim of service 
connection for the left eye.  If he wishes to pursue service 
connection for a disability of the right eye, he is free to 
file such a claim.  The issue of service connection for a 
cervical spine disability has not been adjudicated by the RO 
and is referred thereto for appropriate consideration.  The 
veteran also raised at the hearing a claim of entitlement to 
total rating for compensation purposes based on individual 
unemployability.  It is not in appellate status and is 
likewise referred to the RO for appropriate consideration.

As discussed in the REMAND portion of this decision, 
additional development is necessary with respect to the 
veteran's claim for service connection for a bilateral knee 
disability, as well as for claims of increased ratings for 
his lumbosacral strain and his right fourth finger.  In this 
regard, a potentially intertwined claim for service 
connection for a disability of the hand(s), to include carpal 
tunnel syndrome, was raised at the hearing and in the 
veteran's March 1997 notice of disagreement.  This claim is 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  Exertional asthma was first shown in service; the 
diagnosis was repeated over the years in service, and was 
again made shortly after service.

2.  There is not a reasonable possibility of a valid claim 
concerning whether chest pain claimed as a cardiovascular 
disability, bilateral hearing loss, disabilities of the 
ankles, a disability of the toes or residuals of trauma to 
the left eye were incurred in, or aggravated by, service.


CONCLUSIONS OF LAW

1.  Service connection is warranted for exertional asthma.  
38 U.S.C.A. §§ 1110, 1111, 1113, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).

2.  Well-grounded claims of entitlement to service connection 
for chest pain claimed as a cardiovascular disability, 
bilateral hearing loss, disabilities of the ankles, a 
disability of the toes or residuals of trauma to the left 
eye, have not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, claims which are plausible.  If he has not presented 
a well-grounded claim in any instance, his appeal must fail 
as to that issue.  In such a case, there is no duty to assist 
him further in the development of such claim because such 
additional development would be futile.  38 U.S.C.A. § 5107.  
As will be explained below, the Board finds that none of the 
veteran's service-connection claims that are adjudicated 
herein are well grounded, except for the claim involving a 
respiratory disability.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).
I.  Background

The May 1972 enlistment examination was essentially negative; 
the lungs and chest were normal.  In November 1973 the 
veteran experienced trauma to his left ankle while playing 
ball.  The radiological report states that there was a 
questionable avulsion fracture of the lateral aspect of the 
proximal portion of the distal metaphysis of the tibia.  If 
clinically indicated, he was to return for further x-rays.  A 
bruised left heel was noted in January 1974.  In November 
1974 the veteran had a painful, slightly swollen left toe, 
but the associated x-ray was negative.  Later that month it 
was found that he might have reinjured the toe.  In January 
1975 he fell and turned his left ankle while playing 
basketball.  A sprain was diagnosed, a fracture was to be 
ruled out.  The next month it was noted that an x-ray had 
been negative; the diagnosis was of a chronic sprain of the 
ankle.  In June 1977 the veteran reported that several weeks 
earlier he had had trauma to the great right toe, apparently 
while playing ball.  A sprain was diagnosed, a fracture to be 
ruled out.  The associated x-ray report, however, indicates 
that there was no significant abnormality.  In November 1977 
a mild sprain of the right foot was assessed.  On February 6, 
1978 the veteran presented for treatment after having been 
hit in the right eye by someone else's hand, while loading a 
missile.  The diagnosis was of a contusion of the eye, and an 
intraocular injury was to be ruled out.  An evaluation 
revealed an impression of conjunctivitis with photophobia.  
The next day traumatic iritis was diagnosed.  By February 14 
the iritis had resolved.

On a May 1980 periodic examination, the veteran indicated 
that sometimes he had to strain to hear.  It was stated on 
the examination report, however, that he had no defects or 
diagnoses; the feet and lower extremities were also 
objectively normal.  He was provided an audiometric test at 
that time and pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
15
10
5
10
5

In January 1981 the veteran twisted his right foot and, after 
a negative x-ray was taken, was diagnosed with a mild sprain 
and a foot contusion.  In October 1986 the veteran complained 
that for two days he had had difficulty breathing; he was 
assessed with an upper-respiratory infection.  In February 
1986 the veteran reported that he had hit his eye with an 
aircraft pylon 7 years earlier.  In February 1987 he had 
exertional dyspnea with asthma, although a mitral valve 
prolapse was apparently to be ruled out.  An 
electrocardiogram revealed sinus bradycardia (slow pulse 
rate) but was otherwise normal.  Later that month the 
impression was of questionable exercise-induced asthma.  A 
February 1988 periodic examination report and a subsequent 
associated clinical record revealed that the veteran's 
shortness of breath may have been secondary to an upper-
respiratory infection, not asthma.  It was indicated that the 
dyspnea on exertion had resolved spontaneously.  The feet and 
lower extremities were normal.  In December 1988 the veteran 
presented at an emergency room with complaints of 
intermittent shortness of breath that were currently present.  
He was diagnosed with reactive airway disease and right lower 
lobe pneumonia.  Later that month he was found to have had 
bronchitis.  In January 1989 bronchitis returned and he was 
observed for asthma.  A February 1989 pulmonary function 
testing report was indicative of mild obstructive lung 
disease.

In February 1990 the veteran was diagnosed with an upper-
respiratory infection on complaints of chest pain and 
shortness of breath.  In April 1990 the veteran complained of 
pain and swelling of the right ankle that had been present 
for several days; he reported no history of trauma.  He had 
run, however, three miles on one day.  He was diagnosed with 
traumatic bursitis of the right ankle.  The veteran was 
involved in a motor vehicle accident in June 1990 at which 
time he incurred a soft tissue injury to the right lower 
extremity.  Although he had right ankle pain, radiological 
evaluation of that joint was negative.

A July 1993 periodic examination report notes that the 
veteran had been provided crutches following the June 1990 
motor vehicle accident, and that he had made a full recovery.  
The feet and lower extremities were objectively normal.  An 
abnormal electrocardiogram was included with the examination.  
There was a normal sinus rhythm nonspecific T-wave 
abnormality was noted, but the examination report states that 
this was considered to be within normal limits.

In September 1994 the veteran was provided an audiometric 
evaluation.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
25
20
LEFT
20
30
25
30
25

Another episode of shortness of breath, in August 1994, 
revealed a diagnosis of an upper-respiratory infection.  In 
July 1995 it was noted that the veteran was a nonsmoker, but 
that he had shortness of breath intermittently for months.  
He was assessed with probable reactive airway disease, and 
asthma was to be ruled out.

The December 1995 retirement examination report shows that 
uncorrected vision was 20/20 or better for near and distant 
vision for both eyes, but that the veteran had bilateral 
arcus senilis of the eyes.  The lower extremities were normal 
as well, as were the lungs and chest.  The veteran did have 
increased lipids and was counseled concerning the dangers of 
hyperlipidemia and a sedentary lifestyle.  The heart was 
considered normal on objective evaluation; two days later, 
sinus bradycardia was noted on an otherwise normal 
electrocardiogram.  Audiometrically, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
20
20
25
LEFT
15
15
20
25
30

Another upper-respiratory infection was assessed in May 1996 
in service, but also apparently with an asthma component.

During a November 1996 VA orthopedic examination, the veteran 
complained, inter alia, of a history of left ankle pain.  A 
history of left ankle sprains and discomfort with running was 
noted.  Objectively, there was no effusion present in the 
left ankle.  There was some tenderness to palpation along the 
anterior aspect of the lateral malleolus.  Other findings 
were essentially negative, but there was a significant tight 
heel cord when the knee was extended and the foot supinated.  
The examiner's impression was that the veteran had no 
evidence of ankle pathology on physical examination.  The 
ankle symptoms were most likely secondary to tightness of the 
left Achilles' tendon.

The veteran was provided a VA audiometric examination in 
November 1996.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
10
LEFT
15
10
5
10
10

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left.

The veteran was provided a general medical examination by the 
VA in November 1996, at which time he described his history 
of shortness of breath which had been associated with 
wheezing and chest pain.  He described it as exertional 
asthma.  The veteran had a history of chest pain associated 
with the shortness of breath.  Objectively, the heart 
demonstrated a regular rate and rhythm with a I/VI systolic 
ejection murmur.  The lungs were clear to auscultation and 
there was no costovertebral tenderness.  Blood pressure was 
128/76, with a regular pulse and respirations.  The diagnosis 
was of exertional asthma.  A chest x-ray was reportedly 
negative.

During a VA ophthalmologic examination in November 1996, the 
veteran reported a history of having been struck, in 1978, in 
the left eye by an aircraft pylon and reported the history of 
traumatic iritis.  Findings were essentially negative, other 
than perhaps refractive error.  The history of presumed 
traumatic iritis following blunt trauma to the left eye was 
noted, but it was stated that there was no evidence of 
permanent sequela from this injury.

At the June 1998 hearing before the Board, the veteran 
testified that his ankles would "give out", and that they 
would swell and essentially make cracking noises.  The 
veteran, when asked about his "left" eye injury, recounted 
the inservice accident regarding eye trauma.  He indicated 
that he had worn a patch for six weeks, and that he had 
glasses because of "a little star in there"--perhaps 
referring to his vision.  He later acknowledged, however, 
that other than [the need for] glasses, he was not having any 
real problems with his eyes.  He believed that he had 
shortness of breath apparently from being around a substance 
called "hydrazine" which reportedly was present in or 
around aircraft engines.


II.  Analysis

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  With chronic disease shown as 
such in service (or within the presumptive period under 
38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Special presumptive provisions provide that if certain 
specified chronic diseases become manifest to a degree of 10 
percent within one year of separation from service, such 
disability will be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§  3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates than an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b) (regarding the "presumption of soundness").


A.  Respiratory disability

Exertional asthma was first shown in service, albeit 
questionably, in February 1987.  Later findings, although 
somewhat contradictory, show obstructive lung disease and 
ultimately yield the diagnosis of asthma again in May 1996, 
just prior to separation.  Since the veteran was normal on 
entrance, he is entitled to the presumption of soundness.  
The veteran also has a postservice diagnosis of exertional 
asthma by the VA, albeit without clear objective findings.  
The evidence is approximately in equipoise, and the veteran 
is entitled to the benefit of the doubt.  Service connection 
is therefore warranted for exertional asthma.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.


B.  Chest pain claimed as a cardiovascular disability

The veteran's complaints of chest pain--either associated 
with his respiratory condition or with a cardiovascular 
condition--have not been objectively confirmed as 
representative of any disability.  Although the veteran had 
some anomalous heart findings in service, i.e. a normal sinus 
rhythm with a nonspecific T-wave abnormality, this was still 
considered to be within normal limits.  Sinus bradycardia 
(slow heartbeat) was shown in December 1995, but the heart 
was considered to be normal.  A heart murmur was shown in 
November 1996 when the veteran was examined by the VA, but 
this has not been diagnosed as representative of any 
underlying disability and no such diagnosis was rendered on 
that examination.  Even though these findings were shown in 
service and within a year of separation, no cardiovascular 
disability has been diagnosed.

No clear cut cardiovascular disease has been shown, and 
without evidence of a current cardiovascular disability, 
either related to chest pain or otherwise, this claim must be 
denied as being not well grounded.  See 38 C.F.R. § 3.303(b), 
supra (rules pertaining to service connection of chronic 
disease do not mean that any abnormality of heart action or 
heart sounds will permit service connection for heart disease 
first shown as a clear-cut clinical entity, at some later 
date).


C.  Hearing loss

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
aforementioned frequencies are 26 decibels or greater; or 
when speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent.  38 C.F.R.§ 3.385.

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).

The veteran has not met the criteria of 38 C.F.R. § 3.385; he 
does not have a hearing disability as defined by that 
regulation.  Although the December 1995 examination did note 
a single 30 decibel threshold in each ear, this is 
considerably below the required 40 decibel finding.  The VA 
examination in November 1996 did not record any threshold 
above 15 decibels.  Without evidence of a current disability, 
as defined by regulation, this claim is implausible.


D.  Ankles

The veteran was diagnosed with a "chronic" ankle sprain in 
1975, and occasionally had subsequent complaints regarding 
his ankles, but no fracture was ever verified.  Later 
radiological evidence specifically fails to show that the 
left ankle, in particular, was ever fractured.  The one-time 
diagnosis of traumatic bursitis of the right ankle was never 
repeated, and both lower extremities, including the feet, 
were normal upon several periodic examinations including the 
retirement examination.

There is no evidence of any current disability of the ankles 
either.  The November 1996 VA examination was negative 
regarding the left ankle, and the examination report is 
negative for complaints regarding the right ankle, even 
though the veteran has claimed service connection for both 
ankles.  The tight left heel cord and tenderness noted at 
that time are not diagnoses of disabilities; they are merely 
findings and were not medically linked to service, in any 
event.  The examiner specifically stated that there was no 
evidence of ankle pathology on physical examination.

Any problems the veteran had with his ankles in service 
apparently resolved, and there is no evidence of a current 
disability.  The service-connection claim for a disability of 
the ankles, therefore, is not well grounded.


E.  Toes

The veteran had a few complaints of toe problems in the mid-
1970s, but no fractures were ever shown on x-ray.  As already 
noted, the lower extremities and feet were repeatedly found 
to be normal on objective examination, including on the 
December 1995 retirement examination.  The veteran has 
presented no probative evidence whatsoever that he has a 
current disability of the toes, and thus this claim is not 
well grounded.


F.  Eyes

The veteran has claimed entitlement to service connection for 
residuals of an injury to the left eye, but, in fact, no 
disability of the left eye was shown upon the most recent VA 
examination.  Although the Board does not have jurisdiction, 
as explained supra, to consider such a disability of the 
right eye, it is worth noting that the right eye iritis did 
resolve in service.  There is likewise no evidence from 
service that the left eye itself developed any chronic 
disability as the result of trauma.  The veteran's claim for 
residuals of an injury to the left eye is therefore entirely 
implausible.  To the extent he has complained of needing 
glasses, no refractive error of the eye has been linked to 
inservice eye trauma, and refractive error is not considered 
a disease or disability within the meaning of applicable 
legislation for VA compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127.

While the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995); see Robinette v. Brown, 8 Vet. App. 69, 
74 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The veteran's apparent assertion of a visual anomaly 
being present in his left eye is not probative evidence of a 
diagnosed disability related to any inservice eye trauma.

The Board makes no findings herein, however, regarding 
bilateral arcus senilis of the eyes that was noted on the 
retirement examination.  This is not a case where the 
claimant has alleged problems with both eyes and has had 
various diagnoses, where appellate consideration of a 
generically named "eye disability" would necessarily 
include all such conditions.  Cf. Ashford v. Brown, 10 Vet. 
App. 120 (1997).  Rather, the veteran in this case has 
asserted that he has had ocular problems of the left eye due 
to an inservice traumatic injury.  There is no evidence of 
such residual disability to the left eye.  The RO has only 
adjudicated this question, and has not considered bilateral 
arcus senilis.  If he wishes to file a claim for the distinct 
condition of arcus senilis he may do so, and the Board 
intimates no opinion herein regarding the outcome of any such 
claim.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir 1996) 
(holding that a claim based on the diagnosis of a new 
disorder states a new claim); see also Best v. Brown, 10 Vet. 
App. 322 (1997).

Since the issues of chest pain claimed as a cardiovascular 
disability, bilateral hearing loss, disabilities of the 
ankles, a disability of the toes or residuals of trauma to 
the left eye are held as not well grounded, the benefit-of-
the-doubt rule does not apply.  Holmes v. Brown, 10 Vet. App. 
38 (1997).  Since those claims are not well grounded, they 
must, accordingly, be denied.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385; 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for his claims for service connection.  See 
Robinette.


ORDER

Entitlement to service connection for exertional asthma is 
granted.

Entitlement to service connection for chest pain claimed as a 
cardiovascular disability, bilateral hearing loss, 
disabilities of the ankles, a disability of the toes or 
residuals of trauma to the left eye, is denied.


REMAND

The veteran had some knee complaints at various times in 
service.  At separation the lower extremities were normal.  A 
VA physician, in November 1996, however, diagnosed the 
veteran with right and left patella femoral pain syndrome.  
The objective findings that one might expect to have led to a 
diagnosis were negative, other than for some moderate 
crepitation.  It is not clear that the examiner reviewed the 
claims file, and clarification is need as to whether the VA 
diagnosis represents an actual disability or instead merely 
reflects the veteran's complaints but with no objective 
findings to support them.  A new examination is therefore 
necessary.

The November 1996 VA general medical examination report 
states, regarding the right fourth finger, "There was 
decreased range of motion...about 15 degrees."  It is unclear 
from the report whether this means range of motion is limited 
to 15 degrees or whether this means only 15 degrees of range 
of motion has been lost.  In either event, the proper 
criteria require a determination, in inches or centimeters, 
as to how close the finger can come to the palm.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5227; and Diagnostic Code 
5215, Note 3 (which, although listed with ratings regarding 
the wrist, specifies how limitation of motion of a single 
digit may be rated like ankylosis, favorable or unfavorable).  
While the Board attempted to have the veteran demonstrate 
limitation of motion of this finger at the June 1998 hearing, 
an objective medical determination is necessary for the Board 
to rate this disability properly.  See generally, Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, a new 
examination is necessary.

The complaints exhibited by the veteran regarding his 
lumbosacral strain are similar to those addressed in the case 
of DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
United States Court of Veterans Appeals (Court) held that in 
evaluating a service-connected left shoulder disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court found that 
Diagnostic Code 5201 does not subsume 38 C.F.R. §§ 4.40 and 
4.45, and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  The Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed these concerns.  If feasible, such determinations 
were to be expressed in terms of additional range of motion 
loss due to any weakened movement, excess fatigability or 
incoordination.

To ensure that the VA has properly developed the evidence in 
this case, the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment of any VA 
and non-VA health care providers who have 
treated him for lumbosacral strain, his 
right fourth finger and his knees since 
November 1996.  After securing any 
necessary releases, the RO should obtain 
these records and associate them with the 
claims folder.  Included among the 
records sought should be those of the VA 
physician, Dr. K, apparently associated 
with the VA Medical Center in Charleston, 
South Carolina, who was identified during 
the June 1998 Board hearing.

2.  The veteran should be provided a VA 
orthopedic examination to determine the 
nature and extent of all pathology 
involving the right fourth finger, the 
low back and knees.  The claims file 
should be reviewed prior to the 
examination, and the examination report 
should reflect that such a review was 
made.  Regarding the veteran's 
lumbosacral strain, the examiner is 
requested to describe, in degrees, any 
limitation of motion of the low back due 
to this disability.  The examiner is also 
requested to: (1) express an opinion as 
to whether pain could significantly limit 
the functional ability of the joint 
during flare-ups or when it is used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether 
as a result of lumbosacral strain the 
veteran exhibits any weakened movement, 
excess fatigability or incoordination, 
and express these determinations, if 
feasible, in terms of the additional loss 
or range of motion due to any weakened 
movement, excess fatigability or 
incoordination.  All necessary tests 
should be conducted and all findings 
reported in detail.  Reasons and bases 
for all conclusions should be provided.  
The examiner should comment upon how this 
disability affects the veteran's ability 
to obtain or retain employment.

The examiner is requested to state 
whether the right fourth finger is 
limited in its motion, and specifically, 
whether motion is possible to within 2 
inches (5.1 centimeters) of the median 
transverse fold of the palm.  The 
examiner should also comment upon how 
this disability affects the veteran's 
ability to obtain or retain employment.  
The examiner should distinguish the 
effects of any other disability of the 
right hand, whether or not service 
connected.  All necessary tests should be 
conducted and all findings reported in 
detail.  Reasons and bases for all 
conclusions should be provided.

Regarding the veteran's knees, after 
review of the claims file, the examiner 
is requested to determine whether there 
is any current, objectively diagnosable 
disability of the knees.  If there is 
such a disability, the examiner is 
requested to opine whether it is at least 
as likely as not that such disability had 
its onset in service.  All necessary 
tests should be conducted and all 
findings reported in detail.  Reasons and 
bases for all conclusions should be 
provided.  Prior to the examination(s), 
the RO must inform the veteran, in 
writing, of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.

3.  The RO should then readjudicate the 
veteran's increased-ratings claims 
involving lumbosacral strain and the 
right fourth finger.  If the veteran is 
claiming service connection for a right 
hand disability, the RO should adjudicate 
this as well, distinguishing any such 
additional disability as appropriate when 
rating the right fourth finger.  The 
Board again notes that the veteran has 
raised an intertwined claim for a total 
rating for compensation purposes based on 
individual unemployability, and numerous 
service-connection claims which are not 
currently in appellate status.  If either 
increased rating claim is not resolved to 
the veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

- 19 -


